DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 5 and 16 are cancelled, and all previously given rejections for these claims are considered moot. Claims 1-2, 6-7, 12-13, and 17-19 are currently amended. Claims 3-4, 8-11, 14-15, and 20 are original. Claims 1-4, 6-15, and 17-20 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 112(b)
Claims 7 and 18-19 have been amended to remedy the lack of antecedent basis identified in the previous office action such that the corresponding 35 USC 112(b) rejections are withdrawn.
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld.
Rejection Under 35 USC 102/103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the first data being specifically associated with a present action in claims 1 and 12 as well as an environment surrounding the patient in claim 12; the second data being specifically associated with demographic data; etc.), and thus the corresponding 35 USC 102/103 rejections for claims 1-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.
Response to Arguments
Rejection Under 35 USC 101
On page 6 of the Remarks filed 11/18/2021 Applicant argues that the amended limitations directed to calculating a score based upon a combination of the first and second data as well as generating an alert indication based upon the score being compared to a threshold value provide a practical application. Applicant’s arguments are fully considered, but are not persuasive. As explained in the updated eligibility rejections below, the calculating of a score and generating of an alert based on the score amount to a certain method of organizing human activity, e.g. managing personal behavior such as following instructions. A human actor could reasonably perform these steps by following a series of instructions; e.g. by mentally or with aid of pen and paper calculating a score based on patient characteristics and then using a simple mathematical comparison to a threshold to determine if an alert indication is required. These steps do not integrate the abstract idea into a practical application because they are part of the abstract idea, and do not provide meaningful limits on practicing the abstract idea. 
Accordingly, the 35 USC 101 rejections are upheld for claims 1-4, 6-15, and 17-20, as explained in more detail below. 
Rejection Under 35 USC 102/103
On page 7 of the Remarks filed 11/18/2021 Applicant argues that the amendments to the independent claims are not taught or suggested by the cited prior art because Haber does not expressly teach the use of demographic data and health state data to provide an estimated severity of a fall for the patient, and Ward does not expressly teach the use of a patient’s present actions to analyze a fall risk. Applicant concludes that “neither Haber nor Ward, alone or in combination, suggests combining both current action and demographic information to generate a score.” Applicant’s arguments are fully considered, but are not persuasive. 
The independent claims, as presently drafted, merely require that both first data “associated with a present action of the patient” and second data “associated with demographic information associated with the patient” are used to calculate a score. The Haber reference does teach such an operation, at least because it teaches the collection and use of a variety of patient information as noted in [0107] for the purpose of calculating a score as noted in at least [0104] & [0113]. The various types of information 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4 and 6-11 are directed to a system (i.e. a machine) and claims 12-15 and 17-20 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 12 recites steps that, under their broadest reasonable interpretations, describe certain methods of organizing human activity (e.g. managing personal behavior such as following instructions). Specifically, the claim recites accessing first data associated with an estimated likelihood of a fall for the patient, the first data being based on at least a present action of the patient and the environment surrounding the patient; accessing second data associated with an estimated severity of a fall for the patient, the second data being based on at least demographic information associated with the patient; calculating a score based upon a combination of the first data and the second data; comparing the calculated score to a threshold value; and generating an alert indication based upon the score exceeding the threshold value. Each of these steps provide an instruction that a human actor could follow to manage their personal behavior to achieve the a diagnostic or prognostic outcome for a patient, e.g. by looking up previously calculated fall likelihood and severity for each patient based on factors like age and environmental hazards and using some type of formula or model to determine an overall fall risk score. The person could then compare the score to a threshold and create an alert or other indication when the score is above the threshold. Accordingly, this claim recites an abstract idea in the form of a certain method of organizing human activity. Independent claim 1 recites substantially similar steps, and thus also recites an abstract idea under the above analysis. 
Dependent claims 2-4 & 6-11 and 13-15 & 17-20 inherit the limitations that recite an abstract idea from their dependence on claims 1 and 12, respectively, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 2-4, 6-9, 13-15, and 17-19 recite further limitations that merely further describe the abstract idea identified in the independent claims. Specifically, claims 2-3 and 13-14 further describe the accessing of additional data to provide the second data related to an estimated severity of a fall for a patient, which a human actor would be capable of looking up and including in their analysis. Claims 4 and 15 recite developing specific types of risk models using the first data to provide the first data related to an estimated likelihood of a fall for a patient, which a human actor would be capable of developing and incorporating into their analysis (e.g. by creating a simple formula for age and other factors that result in a risk score). Claims 6-9 and 17-19 describe limitations related to generating and configuring alerts based on the score, which a human actor would be able to achieve by providing alert information to another person or entity under certain circumstances that they deem necessary, e.g. verbally notifying a patient’s loved ones once a day when the score is higher than a threshold level. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claims 1 and 11 do not include additional elements that integrate the abstract idea into a practical application. Claim 11 does not include any additional elements beyond the abstract idea. The additional elements of claim 1 include at least one processor and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to perform the method steps of the invention. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic risk scoring environment). Further, the additional elements in this claim merely amount to instructions to implement an abstract idea on a computer (e.g. using electronically stored instructions executed by a processor to perform functions that may be performed by a human actor). Accordingly, each independent claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 6-9, 13-15, and 17-19 is not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified for the independent claims above, and they merely further describe the abstract ideas identified in the independent claims without presenting new additional elements. Claims 10, 11, and 20 recite generating a user interface to display various output scores, which amounts to insignificant extra-solution activity because it merely displays outputs of the main analysis steps to a user, (equivalent to printing a report as described in MPEP 2106.05(f)) and does not meaningfully limit practice of the abstract idea. 
Accordingly, the additional elements of claims 1-4, 6-15, and 17-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-4, 6-15, and 17-20 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a memory and processor executing stored instructions to perform the accessing, accessing, calculating, generating, etc. steps amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [0080]-[0082] of Applicant’s specification, noting that “the device includes at least one processor or central processing unit (“CPU”) 1208, a system memory 1212, and a system bus 1210 that couples the system memory 1212 to the CPU 1208…. The device further includes a mass storage device 1214…. it should be appreciated by those skilled in the art that computer-readable data storage media can be any available non-transitory, physical device or article of manufacture from which the device can read data and/or instructions.” From this disclosure, one of ordinary skill in the art would understand that any generic processing device with a memory for executing stored code could be utilized to perform the functions of the invention. Further, para. [0083] notes that the output element can include “a touch user interface display screen, a printer, or other type of output device,” which one of ordinary skill in the art would understand as including any type of generic display or output device. Further, the combination of these additional hardware elements (i.e. a processor and a memory) is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed by a human actor and thus do not provide an inventive concept. 
Regarding the functional additional elements, as noted above, the steps of generating user interfaces to display various computed scores amounts to insignificant extra-solution activity. This activity is also nothing more than that recognized as a well-understood, routine, and conventional computer function performed using generic computer components; for example, receiving or transmitting data over a network (i.e. transmitting a generated user interface to a display or other output device) and storing and retrieving information in memory (i.e. accessing computed scores) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 
Thus, when considered as a whole and in combination, claims 1-4, 6-15, and 17-20 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al. (US 20150112710 A1).
Claim 1
Haber teaches a system for estimating an injury risk relating to a fall for a patient (Haber abstract, [0020], noting a system providing predictive models for the estimation of adverse health events; see also [0003] describing a fall as an example of an adverse event, as well as [0044] noting that the system “is flexible to accommodate multiple types of adverse health outcomes,” indicating that predictive models could be built and utilized to estimate injury risk relating to patient falls), the system comprising: 
at least one processor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to  (Haber Fig. 9, [0201]-[0207], noting one or more processors connected to a memory or other non-transitory computer-readable medium to execute stored computer instructions to perform the functions of the invention): 
access first data associated with an estimated likelihood of the fall for the patient, the first data being associated with a present action of the patient (Haber [0107], noting the system collects & utilizes (accesses) patient information such as nurse measured real time vitals, which is considered to be data ; 
access second data associated with an estimated severity of the fall for the patient, the second data being associated with demographic information associated with the patient (Haber [0107], noting the system collects & utilizes (accesses) patient information such as demographic data, i.e. data associated with an estimated severity of a fall for the patient per para. [0065] of Applicant’s specification); and
calculate a score based upon a combination of the first data and the second data (Haber [0104], [0113], noting the various patient data (which could include both of real-time vitals and demographic information per [0107]) are used in a scoring algorithm to estimate an outcome likelihood to determine whether the patient is at-risk for the adverse event (e.g. fall-related injury)); and
generate an alert indication based upon the score being compared to a threshold value (Haber [0111], [0118], noting the scoring algorithm feeds into a presentation algorithm that presents a threshold alert when the score exceeds a threshold).  
Claim 4 
Haber teaches the system of claim 1, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: develop an immediate risk of fall model using the first data; develop an attribute risk of fall model using the first data; and use the immediate risk of fall model and the attribute risk of fall model to provide the estimated likelihood of a fall for the patient (Haber [0036]-[0037], [0062]-[0063], noting separate baseline and dynamic outcome likelihood models are developed and utilized together to determine an overall outcome likelihood; the baseline model is equivalent to the attribute risk of fall model because it represents risk associated with patient attributes that do not change in the short-term as described in [0059] & [0061], while the dynamic model is equivalent to the immediate risk of fall model because it represents risk associated with patient attributes changeable in the short-term as described in [0060]-[0061]).  
Claim 6
Haber teaches the system of claim 1, and further teaches wherein the alert provides additional contextual information about the patient (Haber [0083], [0111], noting alerting and attribution algorithm can provide additional information about the alert to a user to help mitigate the risk, such as identifying causal factors and/or suggesting a particular course of action).  
Claim 7
Haber teaches the system of claim 1, and further teaches wherein the alert is configurable by a caregiver (Haber [0118], [0121], noting aspects of the alerts can be tailored/customized, e.g. by selecting appropriate alerting thresholds or by routing to specific provider roles at different times).  
Claim 8
Haber teaches the system of claim 7, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to allow the caregiver to configure alerting based upon the threshold or a change in the score (Haber [0118], [0121], noting aspects of the alerts can be tailored/customized, e.g. by selecting appropriate alerting thresholds).  
Claim 9
Haber teaches the system of claim 7, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to allow the caregiver to configure alerting based upon who is alerted, when alerts are sent, and how alerts are delivered (Haber [0121], noting aspects of the alerts can be tailored/customized, e.g. by routing to specific provider roles at different times for different alert severities).  
Claim 10
Haber teaches the system of claim 1, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to generate a user interface to display the score (Haber [0040], [0195], noting a GUI display provides the determined outcome risks).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Azzaro et al. (US 20080186189 A1).
Claim 12
Haber teaches a method for estimating an injury risk relating to a fall for a patient (Haber abstract, [0007], noting a method for providing predictive models for the estimation of adverse health events; see also [0003] describing a fall as an example of an event, as well as [0044] noting that the invention “is flexible to accommodate multiple types of adverse health outcomes,” indicating that predictive models could be built and used to estimate injury risk relating to patient falls), the method comprising: 
accessing first data associated with an estimated likelihood of a fall for the patient, the first data being based on at least a present action of the patient (Haber [0107], noting the system collects & utilizes (accesses) patient information such as nurse measured real time vitals, which is considered to be data associated with a present action of the patient because vital signs collected in real time would necessarily reflect various present patient actions such as physical exertion, resting, etc.; such real time data is considered equivalent to data associated with an estimated likelihood of a fall for a patient per para. [0039] of Applicant’s specification where real-time patient information is considered associated with an estimated likelihood of a fall); 
accessing second data associated with an estimated severity of a fall for the patient, the second data being based on at least demographic information associated with the patient (Haber [0107], noting the system collects & utilizes (accesses) patient information such as demographic data, i.e. data associated with an estimated severity of a fall for the patient per para. [0065] of Applicant’s specification); 
calculating a score based upon a combination of the first data and the second data (Haber [0104], [0113], noting the various patient data (which could include both of real-time vitals and demographic information per [0107]) are used in a scoring algorithm to estimate an outcome likelihood to determine whether the patient is at-risk for the adverse event (e.g. fall-related injury));
comparing the calculated score to a threshold value; and generating an alert indication based upon the score exceeding the threshold value (Haber [0111], [0118], noting the scoring algorithm feeds into a presentation algorithm that presents a threshold alert when the score exceeds a threshold).  
In summary, Haber teaches a system that accesses many types of patient information for use in determining a score for risk of an adverse event such as a fall. However, the reference fails to explicitly disclose the accessing and use of first data that is based on at least a present action of the patient and the environment surrounding the patient. However, Azzaro teaches that both real-time patient sensor data and environmental data for a patient are useful for predicting likelihood of a fall adverse event (Azzaro [0018], claims 4 & 7, noting both intrinsic and environmental factors such as real time patient vitals and environmental structures or hazards are analyzed to determine fall likelihood). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the adverse event prediction method of Haber that utilizes a variety of patient information in its risk 
Claim 15
Haber in view of Azzaro teaches the method of claim 12, and the combination further teaches developing an immediate risk of fall model using the first data; developing an attribute risk of fall model using the first data; and using the immediate risk of fall model and the attribute risk of fall model to provide the estimated likelihood of a fall for the patient (Haber [0036]-[0037], [0062]-[0063], noting separate baseline and dynamic outcome likelihood models are developed and utilized together to determine an overall outcome likelihood; the baseline model is equivalent to the attribute risk of fall model because it represents risk associated with patient attributes that do not change in the short-term as described in [0059] & [0061], while the dynamic model is equivalent to the immediate risk of fall model because it represents risk associated with patient attributes changeable in the short-term as described in [0060]-[0061]).  
Claim 17
Haber in view of Azzaro teaches the method of claim 12, and the combination further teaches wherein the alert provides additional contextual information about the patient (Haber [0083], [0111], noting alerting and attribution algorithm can provide additional information about the alert to a user to help mitigate the risk, such as identifying causal factors and/or suggesting a particular course of action).  
Claim 18
Haber in view of Azzaro teaches the method of claim 17, and the combination further teaches allowing a caregiver to configure alerting based upon the threshold or a change in the score (Haber [0118], [0121], noting aspects of the alerts can be tailored/customized, e.g. by selecting appropriate alerting thresholds).  
Claim 19
Haber in view of Azzaro teaches the method of claim 17, and the combination further teaches allowing a caregiver to configure alerting based upon who is alerted, when alerts are sent, and how alerts are delivered (Haber [0121], noting aspects of the alerts can be tailored/customized, e.g. by routing to specific provider roles at different times for different alert severities).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Haber as applied to claim 1 above, and further in view of “Functional Performance As a Predictor of Injurious Falls Among Older Adults” by Ward et al., hereinafter “Ward.”
Claim 2 
Haber teaches the system of claim 1, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: access health state data associated with the patient; and  (Haber [0107], noting the system collects and utilizes (i.e. accesses) patient information such as demographic data, clinical data, patient medical historical data, laboratory results, triage results, electronic health records, patient medical history, etc. (equivalent to health state data)). 
In summary, Haber teaches a system that accesses patient information related to fall severity (e.g. demographic data and health state data as reflected in patient medical historical data laboratory results, triage results, etc.). However, the reference fails to explicitly disclose the use of the demographic data and the health state data to provide an estimated severity of a fall for the patient. 
However, Ward teaches that “covariates such as age, sex, race, body mass index (BMI), and baseline health conditions [are] known and hypothesized to be related to falls and fall-related injuries” (Ward Pgs 3-4). Additionally, Ward discloses the importance of considering not just likelihood of falls but risk of injuries from falls (i.e. severity of falls) when attempting to improve patient outcomes (Ward Pg 6, last paragraph, noting “Much of the literature focuses solely on falls, ignoring resulting injuries. Risk factors that are specific to or have more relative importance with regard to fall-related injuries are crucial to include in studies focusing on risk assessment and treatment”). It therefore would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the likelihood-based risk prediction system of Haber to include an analysis of various patient data related to injury from falls (i.e. severity of falls) as in Ward in order to provide consideration of risk factors that are specific to or 
Claim 3
Haber in view of Ward teaches the system of claim 2, and the combination further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: access activity data for the patient; and use the demographic data, the health state data, and the activity data to provide the estimated severity of a fall for the patient (Haber [0107], noting the collection and utilization of patient data including patient medical historical data, triage results, nurse measured real time vitals, electronic health records, physiological models, patient medical history, etc. which are considered equivalent to activity data for a patient; see also Ward Pg 5, noting that assessments of functional performance for a patient such as chair stand tests (i.e. activity data) is predictive of injurious fall (i.e. fall severity). Additionally, Ward notes on Pg 6 the “importance of assessing both fall history and functional performance when estimating risk for fall-related injury” as well as that additional basic risk factors are predictive via multifactorial assessments, indicating that one of ordinary skill in the art would have found it obvious to analyze activity data in addition to demographic and patient state data to help estimate fall severity).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Azzaro as applied to claim 12 above, and further in view of Ward.
Claim 13
Haber teaches the method of claim 12, and the combination further teaches accessing health state data associated with the patient; and  (Haber [0107], noting the system collects and utilizes (accesses) patient information such as clinical data, patient medical historical data, laboratory results, triage results, electronic health records, patient medical history, etc., i.e. health state data). 
In summary, the combination teaches a system that accesses patient information related to fall severity (e.g. demographic data and health state data as reflected in patient medical historical data laboratory results, triage results, etc.). However, the reference fails to explicitly disclose using the demographic data and the health state data to provide an estimated severity of a fall for the patient. 
However, Ward teaches that “covariates such as age, sex, race, body mass index (BMI), and baseline health conditions [are] known and hypothesized to be related to falls and fall-related injuries” (Ward Pgs 3-4). Additionally, Ward discloses the importance of considering not just likelihood of falls but risk of injuries from falls (i.e. severity of falls) when attempting to improve patient outcomes (Ward Pg 6, last paragraph, noting “Much of the literature focuses solely on falls, ignoring resulting injuries. Risk factors that are specific to or have more relative importance with regard to fall-related injuries are crucial to include in studies focusing on risk assessment and treatment”). It therefore would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to modify the likelihood-based risk prediction system of the combination to include an analysis of various patient data related to injury from falls (i.e. severity of falls) as in Ward in order to provide consideration of risk factors that are specific to or have more relative importance with regard to fall-related injuries as a crucial part of improved risk assessment, stratification, and mitigation efforts (as suggested by Ward Pg 6, last paragraph). 
Claim 14
Haber in view of Azzaro and Ward teaches the system of claim 2, and the combination further teaches accessing activity data for the patient; and using the demographic data, the health state data, and the activity data to provide the estimated severity of a fall for the patient (Haber [0107], noting the collection and utilization of patient data including patient medical historical data, triage results, nurse measured real time vitals, electronic health records, physiological models, patient medical history, etc. which are considered equivalent to activity data for a patient; see also Ward Pg 5, noting that assessments of functional performance for a patient such as chair stand tests (i.e. activity data) is predictive of injurious fall (i.e. fall severity). Additionally, Ward notes on Pg 6 the “importance of assessing both fall history and functional performance when estimating risk for fall-related injury” as well as that additional basic risk factors are predictive via multifactorial assessments, indicating that one of ordinary skill in the art would have found it obvious to analyze activity data in addition to demographic and patient state data to help estimate fall severity).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haber as applied to claim 1 above, and further in view of Sullivan et al. (US 20160135706 A1).
Claim 11 
Haber teaches the system of claim 1, and further teaches wherein the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to generate a user interface to display the score, a fall likelihood score, 
In summary, Haber teaches a system that outputs calculated risk and likelihood scores on a GUI to inform a user and allow mitigating actions to be taken regarding the predicted adverse event (e.g. a fall). However, the reference fails to explicitly disclose the display of a fall severity score on the user interface. However, Sullivan teaches that a medical event prediction system can include an overall risk score that can include both a criticality measure (i.e. severity score) and a confidence measure (i.e. a likelihood score) (Sullivan [0293]). Such scores can be displayed for a user on a GUI as described in [0312] in a manner equivalent to that described in Haber. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the likelihood-based risk scoring system of Haber to include the calculation and display of a severity score for a predicted medical event as in Sullivan in order to help determine an appropriate response to the predicted event based on a consideration of both its likelihood and severity, thus allowing for a graded selection of mitigating actions to be taken (as suggested by Sullivan [0293] & [0480]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Haber in view of Azzaro as applied to claim 12 above, and further in view of Sullivan.
Claim 20
Haber in view of Azzaro teaches the method of claim 12, and the combination further teaches generating a user interface to display the score, a fall likelihood score, 
In summary, the combination teaches a method that outputs calculated risk and likelihood scores on a GUI to inform a user and allow mitigating actions to be taken regarding the predicted adverse event (e.g. a fall). However, the reference fails to explicitly disclose the display of a fall severity score on the user interface. However, Sullivan teaches that a medical event prediction system can include an overall risk score that can include both a criticality measure (i.e. severity score) and a confidence measure (i.e. a likelihood score) (Sullivan [0293]). Such scores can be displayed for a user on a GUI as described in [0312] in a manner equivalent to that described in the combination. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the likelihood-based risk scoring method of the combination to include the calculation and display of a severity score for a predicted medical event as in Sullivan in order to help determine an appropriate response to the predicted event based on a consideration of both its likelihood and severity, thus allowing for a graded selection of mitigating actions to be taken (as suggested by Sullivan [0293] & [0480]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Annegarn et al. (US 20200046262 A1) discloses methods for determining fall risk based on patient movement and contextual information. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626